     Case 2:20-cv-00855-JAM-JDP Document 7 Filed 11/13/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SEAN M. MARTIN,
                                                      Case No. 2:20-cv-00855-JAM-JDP (PS)
12                       Plaintiff,
                                                     ORDER FINDING SERVICE OF COMPLAINT
13           v.                                      AND NOTICE OF ELECTION APPROPRIATE
                                                     AGAINST DEFENDANTS RYAN MEZ AND
14    YOLO COUNTY SHERIFF DEPUTY                     JEREMY HEMBREE
      RYAN MEZ, et al.,
15                                                    ECF Nos. 1, 6
                         Defendants.
16

17

18          Plaintiff Sean Martin is proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. This matter has been referred to a U.S. Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302. The court orders that this case proceed on plaintiff’s

21   complaint filed April 27, 2020, as amended by plaintiff’s October 26, 2020 notice of election to

22   proceed only with his First Amendment, Fourth Amendment, and state law false arrest claims

23   against defendants Ryan Mez and Jeremy Hembree, and his Fourteenth Amendment claim against

24   Hembree.

25          Accordingly, it is ordered that:

26          1. Service is appropriate for defendants Ryan Mez and Jeremy Hubree.

27          2. The Clerk of Court shall send plaintiff one USM-285 form, one summons, a copy of

28   the complaint, this court’s scheduling order, and the forms providing notice of the magistrate
                                                       1
     Case 2:20-cv-00855-JAM-JDP Document 7 Filed 11/13/20 Page 2 of 3


 1   judge’s availability to exercise jurisdiction for all purposes.

 2            3. Plaintiff is advised that the U.S. Marshal will require:

 3                   a. One completed summons;

 4                   b. one completed USM-285 form for each defendant;

 5                   c. a copy of the complaint and October 26, 2020 notice of election for each

 6   defendant, with an extra copy of each document for the U.S. Marshal; and,

 7                   d. a copy of this court’s scheduling order and related documents for each

 8   defendant.

 9            4. Plaintiff shall supply the U.S. Marshal, within 14 days of the date when this order is

10   filed, all information needed by the Marshal to carry out service of process, and shall, within 14

11   days thereafter, file a statement with the court verifying that this information been submitted to

12   the U.S. Marshal.

13            5. The U.S. Marshal shall serve process, with copies of this court’s scheduling order and

14   related documents, within 90 days of receipt of the required information from plaintiff, without

15   prepayment of costs. The U.S. Marshal shall, within 14 days thereafter, file a statement with the

16   court that the appropriate documents have been served. If the U.S. Marshal is unable, for any

17   reason, to effect service of process on any defendant, the Marshal shall promptly report that fact,

18   and the reasons for it, to the undersigned.

19            6. The Clerk of Court shall serve a copy of this order on the United States Marshal, 501

20   “I” Street, Sacramento, CA 95814 (tel. 916/930-2030).
21            7. Failure to comply with this order may result in a recommendation that this action be

22   dismissed.

23
     IT IS SO ORDERED.
24

25
     Dated:       November 13, 2020
26                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
     Case 2:20-cv-00855-JAM-JDP Document 7 Filed 11/13/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
